Name: 1999/543/EC, ECSC, Euratom: Council Decision of 29 July 1999 extending the term of office of Mr JÃ ¼rgen Trumpf as Secretary-General of the Council of the European Union
 Type: Decision
 Subject Matter: EU institutions and European civil service;  parliament;  personnel management and staff remuneration
 Date Published: 1999-08-07

 Avis juridique important|31999D05431999/543/EC, ECSC, Euratom: Council Decision of 29 July 1999 extending the term of office of Mr JÃ ¼rgen Trumpf as Secretary-General of the Council of the European Union Official Journal L 209 , 07/08/1999 P. 0028 - 0028COUNCIL DECISIONof 29 July 1999extending the term of office of Mr JÃ ¼rgen Trumpf as Secretary-General of the Council of the European Union(1999/543/EC, ECSC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 207(2) thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 30(2) thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 121(2) thereof,Having regard to the Council Decision of 25 July 1994 appointing Mr JÃ ¼rgen Trumpf as Secretary-General of the Council of the European Union,Whereas the term of office of Mr JÃ ¼rgen Trumpf as Secretary-General of the Council of the European Union expires on 31 August 1999; whereas the term of office should be extended,HAS DECIDED AS FOLLOWS:Article 1The term of office of Mr JÃ ¼rgen Trumpf as Secretary-General of the Council of the European Union is hereby extended from 1 September 1999 until the last day of the month following that in which the Council appoints his successor.Article 2The abovementioned Decision of 25 July 1994 shall be amended insofar as it is contrary to this Decision.Article 3This Decision shall be notified to Mr JÃ ¼rgen TRUMPF by the President of the Council.It shall be published in the Official Journal of the European Communities.Done at Brussels, 29 July 1999.For the CouncilThe PresidentS. HASSI